Case 1:19-cv-05099-ARR-RML Document 85 Filed 03/11/21 Page 1 of 15 PageID #: 858




   UNITED STATES DISTRICT COURT
   EASTERN DISTRICT OF NEW YORK

   Robert Devito,

                           Plaintiff(s),
                                                            Docket No: 1:19-cv-05099-ARR-RML
                    -against-

   Jeffrey Neiman, Herman Jacobowitz a/k/a
   Herman Jacobs, Expedite Collections, Inc., RFC
   Distributors, Inc., Barry Klein and John Does 1-
   10,

                          Defendant(s).


                        ANSWER TO SECOND AMENDED COMPLAINT
         Defendants      Herman     Jacobowitz   and   Expedite   Collections,   Inc.   (collectively

  “Defendants”), by and through their undersigned attorneys, as and for their Answer to the

  Amended Complaint, hereby state as follows:

                                           Introduction
 1. Defendants deny the allegations contained in this paragraph of the Second Amended Complaint.

 2. Defendants deny the allegations contained in this paragraph of the Second Amended Complaint.

 3. Defendants deny the allegations contained in this paragraph of the Second Amended Complaint.

 4. Defendants lack knowledge or information sufficient to form a belief about the truth of the
    allegations contained in this paragraph of the Second Amended Complaint; therefore, they deny
    same.

 5. Defendants lack knowledge or information sufficient to form a belief about the truth of the
    allegations contained in this paragraph of the Second Amended Complaint, they deny same.
 6. Defendants deny the allegations contained in this paragraph of the Second Amended Complaint.
 7. Defendants lack knowledge or information sufficient to form a belief about the truth of the
    allegations contained in this paragraph of the Second Amended Complaint; therefore, they deny
    same.
 8. Defendants deny the allegations contained in this paragraph of the Second Amended Complaint.
 9. Defendants lack knowledge or information sufficient to form a belief about the truth of the
Case 1:19-cv-05099-ARR-RML Document 85 Filed 03/11/21 Page 2 of 15 PageID #: 859




    allegations contained in this paragraph of the Second Amended Complaint; therefore, they deny
    same.
 10. Defendants lack knowledge or information sufficient to form a belief about the truth of the
     allegations contained in this paragraph of the Second Amended Complaint; therefore, they deny
     same.
 11. Defendants lack knowledge or information sufficient to form a belief about the truth of the
     allegations contained in this paragraph of the Second Amended Complaint; therefore, they deny
     same.
 12. Defendants lack knowledge or information sufficient to form a belief about the truth of the
     allegations contained in this paragraph of the Second Amended Complaint; therefore, they deny
     same.
 13. Defendants lack knowledge or information sufficient to form a belief about the truth of the
     allegations contained in this paragraph of the Second Amended Complaint; therefore, they deny
     same.
                                         Jurisdiction and Venue
 14. Defendants respond that this paragraph of the Second Amended Complaint purports to re-state
     statutory language or recite a legal conclusion to which no response from Defendants is
     required. To the extent the Paragraph implies or alleges any factual allegations, they are denied.
 15. Defendants respond that this paragraph of the Second Amended Complaint purports to re-state
     statutory language or recite a legal conclusion to which no response from Defendants is
     required. To the extent the Paragraph implies or alleges any factual allegations, they are denied.
 16. Defendants respond that this paragraph of the Second Amended Complaint purports to re-state
     statutory language or recite a legal conclusion to which no response from Defendants is
     required. To the extent the Paragraph implies or alleges any factual allegations, they are denied.
 17. Defendants respond that this paragraph of the Second Amended Complaint purports to re-state
     statutory language or recite a legal conclusion to which no response from Defendants is
     required. To the extent the Paragraph implies or alleges any factual allegations, they are denied.
 18. Defendants respond that this paragraph of the Second Amended Complaint purports to re-state
     statutory language or recite a legal conclusion to which no response from Defendants is
     required. To the extent the Paragraph implies or alleges any factual allegations, they are denied.
 19. Defendants respond that this paragraph of the Second Amended Complaint purports to re-state
     statutory language or recite a legal conclusion to which no response from Defendants is
     required. To the extent the Paragraph implies or alleges any factual allegations, they are denied.
 20. Defendants respond that this paragraph of the Second Amended Complaint purports to re-state
     statutory language or recite a legal conclusion to which no response from Defendants is
     required. To the extent the Paragraph implies or alleges any factual allegations, they are denied.
 21. Defendants respond that this paragraph of the Second Amended Complaint purports to re-state
Case 1:19-cv-05099-ARR-RML Document 85 Filed 03/11/21 Page 3 of 15 PageID #: 860




    statutory language or recite a legal conclusion to which no response from Defendants is
    required. To the extent the Paragraph implies or alleges any factual allegations, they are denied.
 22. Defendants respond that this paragraph of the Second Amended Complaint purports to re-state
     statutory language or recite a legal conclusion to which no response from Defendants is
     required. To the extent the Paragraph implies or alleges any factual allegations, they are denied.
                                                  Parties
 23. Defendants respond that this paragraph of the Second Amended Complaint purports to re-state
     statutory language or recite a legal conclusion to which no response from Defendants is
     required. To the extent the Paragraph implies or alleges any factual allegations, they are denied.
 24. Defendants admit this paragraph of the Second Amended Complaint.
 25. Defendants respond that this paragraph of the Second Amended Complaint purports to re-state
     statutory language or recite a legal conclusion to which no response from Defendants is
     required. To the extent the Paragraph implies or alleges any factual allegations, they are denied.
 26. Defendants respond that this paragraph of the Second Amended Complaint purports to re-state
     statutory language or recite a legal conclusion to which no response from Defendants is
     required. To the extent the Paragraph implies or alleges any factual allegations, they are denied.
 27. Defendants respond that this paragraph of the Second Amended Complaint purports to re-state
     statutory language or recite a legal conclusion to which no response from Defendants is
     required. To the extent the Paragraph implies or alleges any factual allegations, they are denied.
 28. Defendants respond that this paragraph of the Second Amended Complaint purports to re-state
     statutory language or recite a legal conclusion to which no response from Defendants is
     required. To the extent the Paragraph implies or alleges any factual allegations, they are denied.
 29. Defendants admit this paragraph of the Second Amended Complaint.
 30. Defendants respond that this paragraph of the Second Amended Complaint purports to re-state
     statutory language or recite a legal conclusion to which no response from Defendants is
     required. To the extent the Paragraph implies or alleges any factual allegations, they are denied.
 31. Defendants lack knowledge or information sufficient to form a belief about the truth of the
     allegations contained in this paragraph of the Second Amended Complaint; therefore, they deny
     same.
 32. Defendants deny the allegations contained in this paragraph of the Second Amended Complaint.
 33. Defendants respond that this paragraph of the Second Amended Complaint purports to re-state
     statutory language or recite a legal conclusion to which no response from Defendants is
     required. To the extent the Paragraph implies or alleges any factual allegations, they are denied.
 34. Defendants deny the allegations contained in this paragraph of the Second Amended Complaint.
 35. Defendants respond that this paragraph of the Second Amended Complaint purports to re-state
     statutory language or recite a legal conclusion to which no response from Defendants is
Case 1:19-cv-05099-ARR-RML Document 85 Filed 03/11/21 Page 4 of 15 PageID #: 861




    required. To the extent the Paragraph implies or alleges any factual allegations, they are denied.
 36. Defendants respond that this paragraph of the Second Amended Complaint purports to re-state
     statutory language or recite a legal conclusion to which no response from Defendants is
     required. To the extent the Paragraph implies or alleges any factual allegations, they are denied.
 37. Defendants deny the allegations contained in this paragraph of the Second Amended Complaint.
 38. Defendants lack knowledge or information sufficient to form a belief about the truth of the
     allegations contained in this paragraph of the Second Amended Complaint; therefore, they deny
     same.
 39. Defendants lack knowledge or information sufficient to form a belief about the truth of the
     allegations contained in this paragraph of the Second Amended Complaint; therefore, they deny
     same.
 40. Defendants lack knowledge or information sufficient to form a belief about the truth of the
     allegations contained in this paragraph of the Second Amended Complaint; therefore, they deny
     same.
 41. Defendants lack knowledge or information sufficient to form a belief about the truth of the
     allegations contained in this paragraph of the Second Amended Complaint; therefore, they deny
     same.
 42. Defendants lack knowledge or information sufficient to form a belief about the truth of the
     allegations contained in this paragraph of the Second Amended Complaint; therefore, they deny
     same.
 43. Defendants lack knowledge or information sufficient to form a belief about the truth of the
     allegations contained in this paragraph of the Second Amended Complaint; therefore, they deny
     same.
 44. Defendants lack knowledge or information sufficient to form a belief about the truth of the
     allegations contained in this paragraph of the Second Amended Complaint; therefore, they deny
     same.
 45. Defendants lack knowledge or information sufficient to form a belief about the truth of the
     allegations contained in this paragraph of the Second Amended Complaint; therefore, they deny
     same.
 46. Defendants lack knowledge or information sufficient to form a belief about the truth of the
     allegations contained in this paragraph of the Second Amended Complaint; therefore, they deny
     same.
 47. Defendants lack knowledge or information sufficient to form a belief about the truth of the
     allegations contained in this paragraph of the Second Amended Complaint; therefore, they deny
     same.
 48. Defendants lack knowledge or information sufficient to form a belief about the truth of the
     allegations contained in this paragraph of the Second Amended Complaint; therefore, they deny
     same.
Case 1:19-cv-05099-ARR-RML Document 85 Filed 03/11/21 Page 5 of 15 PageID #: 862




 49. Defendants lack knowledge or information sufficient to form a belief about the truth of the
     allegations contained in this paragraph of the Second Amended Complaint; therefore, they deny
     same.
 50. Defendants lack knowledge or information sufficient to form a belief about the truth of the
     allegations contained in this paragraph of the Second Amended Complaint; therefore, they deny
     same.
 51. Defendants lack knowledge or information sufficient to form a belief about the truth of the
     allegations contained in this paragraph of the Second Amended Complaint; therefore, they deny
     same.
 52. Defendants lack knowledge or information sufficient to form a belief about the truth of the
     allegations contained in this paragraph of the Second Amended Complaint; therefore, they deny
     same.
 53. Defendants lack knowledge or information sufficient to form a belief about the truth of the
     allegations contained in this paragraph of the Second Amended Complaint; therefore, they deny
     same.
 54. Defendants lack knowledge or information sufficient to form a belief about the truth of the
     allegations contained in this paragraph of the Second Amended Complaint; therefore, they deny
     same.
 55. Defendants lack knowledge or information sufficient to form a belief about the truth of the
     allegations contained in this paragraph of the Second Amended Complaint; therefore, they deny
     same.
 56. Defendants lack knowledge or information sufficient to form a belief about the truth of the
     allegations contained in this paragraph of the Second Amended Complaint; therefore, they deny
     same.
 57. Defendants lack knowledge or information sufficient to form a belief about the truth of the
     allegations contained in this paragraph of the Second Amended Complaint; therefore, they deny
     same.
 58. Defendants lack knowledge or information sufficient to form a belief about the truth of the
     allegations contained in this paragraph of the Second Amended Complaint; therefore, they deny
     same.
 59. Defendants lack knowledge or information sufficient to form a belief about the truth of the
     allegations contained in this paragraph of the Second Amended Complaint; therefore, they deny
     same.
 60. Defendants lack knowledge or information sufficient to form a belief about the truth of the
     allegations contained in this paragraph of the Second Amended Complaint; therefore, they deny
     same.
 61. Defendants lack knowledge or information sufficient to form a belief about the truth of the
     allegations contained in this paragraph of the Second Amended Complaint; therefore, they deny
Case 1:19-cv-05099-ARR-RML Document 85 Filed 03/11/21 Page 6 of 15 PageID #: 863




    same.
 62. Defendants lack knowledge or information sufficient to form a belief about the truth of the
     allegations contained in this paragraph of the Second Amended Complaint; therefore, they deny
     same.
 63. Defendants lack knowledge or information sufficient to form a belief about the truth of the
     allegations contained in this paragraph of the Second Amended Complaint; therefore, they deny
     same.
 64. Defendants lack knowledge or information sufficient to form a belief about the truth of the
     allegations contained in this paragraph of the Second Amended Complaint; therefore, they deny
     same.
 65. Defendants lack knowledge or information sufficient to form a belief about the truth of the
     allegations contained in this paragraph of the Second Amended Complaint; therefore, they deny
     same.
 66. Defendants lack knowledge or information sufficient to form a belief about the truth of the
     allegations contained in this paragraph of the Second Amended Complaint; therefore, they deny
     same.
 67. Defendants lack knowledge or information sufficient to form a belief about the truth of the
     allegations contained in this paragraph of the Second Amended Complaint; therefore, they deny
     same.

                                         Factual Allegations
 68. Defendants lack knowledge or information sufficient to form a belief about the truth of the
     allegations contained in this paragraph of the Second Amended Complaint; therefore, they deny
     same.
 69. Defendants lack knowledge or information sufficient to form a belief about the truth of the
     allegations contained in this paragraph of the Second Amended Complaint; therefore, they deny
     same.
 70. Defendants lack knowledge or information sufficient to form a belief about the truth of the
     allegations contained in this paragraph of the Second Amended Complaint; therefore, they deny
     same.
 71. Defendants lack knowledge or information sufficient to form a belief about the truth of the
     allegations contained in this paragraph of the Second Amended Complaint; therefore, they deny
     same.
 72. Defendants lack knowledge or information sufficient to form a belief about the truth of the
     allegations contained in this paragraph of the Second Amended Complaint; therefore, they deny
     same.
 73. Defendants lack knowledge or information sufficient to form a belief about the truth of the
     allegations contained in this paragraph of the Second Amended Complaint; therefore, they deny
Case 1:19-cv-05099-ARR-RML Document 85 Filed 03/11/21 Page 7 of 15 PageID #: 864




    same.
 74. Defendants lack knowledge or information sufficient to form a belief about the truth of the
     allegations contained in this paragraph of the Second Amended Complaint; therefore, they deny
     same.
 75. Defendants deny the allegations contained in this paragraph of the Second Amended Complaint.
 76. Defendants deny the allegations contained in this paragraph of the Second Amended Complaint.
 77. Defendants deny the allegations contained in this paragraph of the Second Amended Complaint.
 78. Defendants deny the allegations contained in this paragraph of the Second Amended Complaint.
 79. Defendants deny the allegations contained in this paragraph of the Second Amended Complaint.
 80. Defendants deny the allegations contained in this paragraph of the Second Amended Complaint.
 81. Defendants deny the allegations contained in this paragraph of the Second Amended Complaint.
 82. Defendants respond that this paragraph of the Second Amended Complaint purports to re-state
     statutory language or recite a legal conclusion to which no response from Defendants is
     required. To the extent the Paragraph implies or alleges any factual allegations, they are denied.
 83. Defendants respond that this paragraph of the Second Amended Complaint purports to re-state
     statutory language or recite a legal conclusion to which no response from Defendants is
     required. To the extent the Paragraph implies or alleges any factual allegations, they are denied.
 84. Defendants respond that this paragraph of the Second Amended Complaint purports to re-state
     statutory language or recite a legal conclusion to which no response from Defendants is
     required. To the extent the Paragraph implies or alleges any factual allegations, they are denied.
 85. Defendants lack knowledge or information sufficient to form a belief about the truth of the
     allegations contained in this paragraph of the Second Amended Complaint; therefore, they deny
     same.
 86. Defendants respond that this paragraph of the Second Amended Complaint purports to re-state
     statutory language or recite a legal conclusion to which no response from Defendants is
     required. To the extent the Paragraph implies or alleges any factual allegations, they are denied.
 87. Defendants respond that this paragraph of the Second Amended Complaint purports to re-state
     statutory language or recite a legal conclusion to which no response from Defendants is
     required. To the extent the Paragraph implies or alleges any factual allegations, they are denied.
 88. Defendants lack knowledge or information sufficient to form a belief about the truth of the
     allegations contained in this paragraph of the Second Amended Complaint; therefore, they deny
     same.
 89. Defendants lack knowledge or information sufficient to form a belief about the truth of the
     allegations contained in this paragraph of the Second Amended Complaint; therefore, they deny
     same.
Case 1:19-cv-05099-ARR-RML Document 85 Filed 03/11/21 Page 8 of 15 PageID #: 865




 90. The Answer speaks for itself and is the best evidence of its contents. To the extent the allegations
     in this paragraph of the Second Amended Complaint state otherwise, they are denied.
 91. Defendants lack knowledge or information sufficient to form a belief about the truth of the
     allegations contained in this paragraph of the Second Amended Complaint; therefore, they deny
     same.
 92. Defendants lack knowledge or information sufficient to form a belief about the truth of the
     allegations contained in this paragraph of the Second Amended Complaint; therefore, they deny
     same.
 93. Defendants lack knowledge or information sufficient to form a belief about the truth of the
     allegations contained in this paragraph of the Second Amended Complaint; therefore, they deny
     same.
 94. Defendants lack knowledge or information sufficient to form a belief about the truth of the
     allegations contained in this paragraph of the Second Amended Complaint; therefore, they deny
     same.
 95. Defendants lack knowledge or information sufficient to form a belief about the truth of the
     allegations contained in this paragraph of the Second Amended Complaint; therefore, they deny
     same.
 96. Defendants lack knowledge or information sufficient to form a belief about the truth of the
     allegations contained in this paragraph of the Second Amended Complaint; therefore, they deny
     same.
 97. Defendants lack knowledge or information sufficient to form a belief about the truth of the
     allegations contained in this paragraph of the Second Amended Complaint; therefore, they deny
     same.
 98. Defendants deny the allegations contained in this paragraph of the Second Amended Complaint.
 99. Defendants deny the allegations contained in this paragraph of the Second Amended Complaint.
 100. Defendants lack knowledge or information sufficient to form a belief about the truth of the
    allegations contained in this paragraph of the Second Amended Complaint; therefore, they deny
    same.
 101. Defendants lack knowledge or information sufficient to form a belief about the truth of the
    allegations contained in this paragraph of the Second Amended Complaint; therefore, they deny
    same.
 102. Defendants lack knowledge or information sufficient to form a belief about the truth of the
    allegations contained in this paragraph of the Second Amended Complaint; therefore, they deny
    same.
 103. Defendants lack knowledge or information sufficient to form a belief about the truth of the
    allegations contained in this paragraph of the Second Amended Complaint; therefore, they deny
    same.
Case 1:19-cv-05099-ARR-RML Document 85 Filed 03/11/21 Page 9 of 15 PageID #: 866




 104. Defendants lack knowledge or information sufficient to form a belief about the truth of the
    allegations contained in this paragraph of the Second Amended Complaint; therefore, they deny
    same.
 105. Defendants lack knowledge or information sufficient to form a belief about the truth of the
    allegations contained in this paragraph of the Second Amended Complaint; therefore, they deny
    same.
 106. Defendants lack knowledge or information sufficient to form a belief about the truth of the
    allegations contained in this paragraph of the Second Amended Complaint; therefore, they deny
    same.
 107. Defendants lack knowledge or information sufficient to form a belief about the truth of the
    allegations contained in this paragraph of the Second Amended Complaint; therefore, they deny
    same.

 108.    Defendants lack knowledge or information sufficient to form a belief about the truth of the
    allegations contained in this paragraph of the Second Amended Complaint; therefore, they deny
    same.

 109.    The email speaks for itself and is the best evidence of its contents. To the extent the
    allegations in this paragraph of the Second Amended Complaint state otherwise, they are
    denied.

 110.    Defendants lack knowledge or information sufficient to form a belief about the truth of the
    allegations contained in this paragraph of the Second Amended Complaint; therefore, they deny
    same.

 111.    Defendants lack knowledge or information sufficient to form a belief about the truth of the
    allegations contained in this paragraph of the Second Amended Complaint; therefore, they deny
    same.

 112.    Defendants lack knowledge or information sufficient to form a belief about the truth of the
    allegations contained in this paragraph of the Second Amended Complaint; therefore, they deny
    same.

 113.    Defendants lack knowledge or information sufficient to form a belief about the truth of the
    allegations contained in this paragraph of the Second Amended Complaint; therefore, they deny
    same.

 114.    Defendants lack knowledge or information sufficient to form a belief about the truth of the
    allegations contained in this paragraph of the Second Amended Complaint; therefore, they deny
    same.

 115.    Defendants lack knowledge or information sufficient to form a belief about the truth of the
    allegations contained in this paragraph of the Second Amended Complaint; therefore, they deny
    same.
Case 1:19-cv-05099-ARR-RML Document 85 Filed 03/11/21 Page 10 of 15 PageID #: 867




 116.    Defendants lack knowledge or information sufficient to form a belief about the truth of the
    allegations contained in this paragraph of the Second Amended Complaint; therefore, they deny
    same.

 117.    Defendants lack knowledge or information sufficient to form a belief about the truth of the
    allegations contained in this paragraph of the Second Amended Complaint; therefore, they deny
    same.

 118.    Defendants lack knowledge or information sufficient to form a belief about the truth of the
    allegations contained in this paragraph of the Second Amended Complaint; therefore, they deny
    same.

 119.  Defendants deny the allegations contained in this paragraph of the Second Amended
    Complaint.

 120.    Defendants lack knowledge or information sufficient to form a belief about the truth of the
    allegations contained in this paragraph of the Second Amended Complaint; therefore, they deny
    same.

 121.    Defendants lack knowledge or information sufficient to form a belief about the truth of the
    allegations contained in this paragraph of the Second Amended Complaint; therefore, they deny
    same.

 122.    Defendants lack knowledge or information sufficient to form a belief about the truth of the
    allegations contained in this paragraph of the Second Amended Complaint; therefore, they deny
    same.

 123.    Defendants lack knowledge or information sufficient to form a belief about the truth of the
    allegations contained in this paragraph of the Second Amended Complaint; therefore, they deny
    same.

 124.    Defendants lack knowledge or information sufficient to form a belief about the truth of the
    allegations contained in this paragraph of the Second Amended Complaint; therefore, they deny
    same.

 125.    Defendants lack knowledge or information sufficient to form a belief about the truth of the
    allegations contained in this paragraph of the Second Amended Complaint; therefore, they deny
    same.

 126.    Defendants lack knowledge or information sufficient to form a belief about the truth of the
    allegations contained in this paragraph of the Second Amended Complaint; therefore, they deny
    same.

 127.    Defendants lack knowledge or information sufficient to form a belief about the truth of the
    allegations contained in this paragraph of the Second Amended Complaint; therefore, they deny
Case 1:19-cv-05099-ARR-RML Document 85 Filed 03/11/21 Page 11 of 15 PageID #: 868




    same.

 128.    Defendants lack knowledge or information sufficient to form a belief about the truth of the
    allegations contained in this paragraph of the Second Amended Complaint; therefore, they deny
    same.

 129.    Defendants lack knowledge or information sufficient to form a belief about the truth of the
    allegations contained in this paragraph of the Second Amended Complaint; therefore, they deny
    same.

 130.    Defendants lack knowledge or information sufficient to form a belief about the truth of the
    allegations contained in this paragraph of the Second Amended Complaint; therefore, they deny
    same.

 131.  Defendants deny the allegations contained in this paragraph of the Second Amended
    Complaint.

 132.  Defendants deny the allegations contained in this paragraph of the Second Amended
    Complaint.
                                          Count I
 133.     Defendants restate, reallege and incorporate herein by reference all foregoing paragraphs
    as if set forth fully herein.

 134.    Defendants respond that this paragraph of the Second Amended Complaint purports to re-
    state statutory language or recite a legal conclusion to which no response from Defendants is
    required. To the extent the Paragraph implies or alleges any factual allegations, they are denied.

 135.  Defendants deny the allegations contained in this paragraph of the Second Amended
    Complaint.

 136.  Defendants deny the allegations contained in this paragraph of the Second Amended
    Complaint.

  Defendants deny each and every allegation of the WHEREFORE Clause in this Count and
  request that such Count be dismissed against Defendants.

                                         Count II
 137.     Defendants restate, reallege and incorporate herein by reference all foregoing paragraphs
    as if set forth fully in this Count.

 138.    Defendants respond that this paragraph of the Second Amended Complaint purports to re-
    state statutory language or recite a legal conclusion to which no response from Defendants is
    required. To the extent the Paragraph implies or alleges any factual allegations, they are denied.

 139.  Defendants deny the allegations contained in this paragraph of the Second Amended
    Complaint.
Case 1:19-cv-05099-ARR-RML Document 85 Filed 03/11/21 Page 12 of 15 PageID #: 869




 140.  Defendants deny the allegations contained in this paragraph of the Second Amended
    Complaint.

 141.  Defendants deny the allegations contained in this paragraph of the Second Amended
    Complaint.

 142.  Defendants deny the allegations contained in this paragraph of the Second Amended
    Complaint.

 143.  Defendants deny the allegations contained in this paragraph of the Second Amended
    Complaint.

 144.  Defendants deny the allegations contained in this paragraph of the Second Amended
    Complaint.

  Defendants deny each and every allegation of the WHEREFORE Clause in this Count and
  request that such Count be dismissed against Defendants.

                                              Count III
 145.     Defendants restate, reallege and incorporate herein by reference all foregoing paragraphs
    as if set forth fully in this Count.

 146.  Defendants deny the allegations contained in this paragraph of the Second Amended
    Complaint.

 147.  Defendants deny the allegations contained in this paragraph of the Second Amended
    Complaint.

 148.  Defendants deny the allegations contained in this paragraph of the Second Amended
    Complaint.

 149.  Defendants deny the allegations contained in this paragraph of the Second Amended
    Complaint.

 150.  Defendants deny the allegations contained in this paragraph of the Second Amended
    Complaint.

 151.  Defendants deny the allegations contained in this paragraph of the Second Amended
    Complaint.

 152.  Defendants deny the allegations contained in this paragraph of the Second Amended
    Complaint.

 153.  Defendants deny the allegations contained in this paragraph of the Second Amended
    Complaint.
Case 1:19-cv-05099-ARR-RML Document 85 Filed 03/11/21 Page 13 of 15 PageID #: 870




  Defendants deny each and every allegation of the WHEREFORE Clause in this Count and
  request that such Count be dismissed against Defendants.

                                         Count IV
 154.     Defendants restate, reallege and incorporate herein by reference all foregoing paragraphs
    as if set forth fully in this Count.

 155.    Defendants respond that this paragraph of the Second Amended Complaint purports to re-
    state statutory language or recite a legal conclusion to which no response from Defendants is
    required. To the extent the Paragraph implies or alleges any factual allegations, they are denied.

 156.  Defendants deny the allegations contained in this paragraph of the Second Amended
    Complaint.

 157.  Defendants deny the allegations contained in this paragraph of the Second Amended
    Complaint.

 158.  Defendants deny the allegations contained in this paragraph of the Second Amended
    Complaint.

 159.  Defendants deny the allegations contained in this paragraph of the Second Amended
    Complaint.

 160.  Defendants deny the allegations contained in this paragraph of the Second Amended
    Complaint.

 161.  Defendants deny the allegations contained in this paragraph of the Second Amended
    Complaint.

 162.  Defendants deny the allegations contained in this paragraph of the Second Amended
    Complaint.

 163.  Defendants deny the allegations contained in this paragraph of the Second Amended
    Complaint.

 164.  Defendants deny the allegations contained in this paragraph of the Second Amended
    Complaint.

 165.  Defendants deny the allegations contained in this paragraph of the Second Amended
    Complaint.

 166.  Defendants deny the allegations contained in this paragraph of the Second Amended
    Complaint.

 167.    Defendants deny the allegations contained in this paragraph of the Second Amended
Case 1:19-cv-05099-ARR-RML Document 85 Filed 03/11/21 Page 14 of 15 PageID #: 871




    Complaint.

 168.  Defendants deny the allegations contained in this paragraph of the Second Amended
    Complaint.

  Defendants deny each and every allegation of the WHEREFORE Clause in this Count and
  request that such Count be dismissed against Defendants.

                                               Count V
 169.    Defendants respond that this paragraph of the Second Amended Complaint purports to re-
    state statutory language or recite a legal conclusion to which no response from Defendants is
    required. To the extent the Paragraph implies or alleges any factual allegations, they are denied.

 170.    Defendants lack knowledge or information sufficient to form a belief about the truth of the
    allegations contained in this paragraph of the Second Amended Complaint; therefore, they deny
    same.


                                     AFFIRMATIVE DEFENSES
 1. The Second Amended Complaint fails to state a claim upon which relief may be
    granted as matter of law.
 2. To the extent any alleged error occurred, such error was unintentional and occurred
    due to a bona fide error despite the maintenance of procedures reasonably adapted to
    avoid any such error. See 15 U.S.C. § 1692k(c).
 3. At all relevant times as alleged in Second Amended Complaint, Defendants acted in
    good faith and with due care and diligence, and acted with no malice or intent to injure,
    harm, deceive, misrepresent to, defraud, or otherwise harass Plaintiff.
 4. Plaintiff’s injuries, if any, are attributed, in whole or in part, to the acts or conduct of
    another party or third party, including any contributory negligence on behalf of the
    Plaintiff.
 5. Plaintiff’s claims are barred, in whole or in part, based on Statute of Limitations.
 6. Plaintiff’s recovery is barred, in whole or in part, due to his failure to mitigate his
    alleged damages, if any.
 7. Plaintiff’s claims are barred by the Rooker-Feldman Doctrine.
 8. Defendants reserve their right to assert other and further defenses as they become
    evident.

  DATED: March 8, 2021

                                         BARSHAY, RIZZO & LOPEZ, PLLC

                                         By: s/ David M. Barshay
                                         David M. Barshay, Esquire
                                         445 Broadhollow Road | Suite CL18
Case 1:19-cv-05099-ARR-RML Document 85 Filed 03/11/21 Page 15 of 15 PageID #: 872




                               Melville, New York 11747
                               Tel: (631) 210-7272
                               Fax: (516) 706-5055
                               Attorneys for Defendants Herman Jacobowitz
                               and Expedite Collections, Inc.
